        Case 8:19-cv-03455-TDC Document 144-3 Filed 10/27/20 Page 1 of 2



                    IN THE UNITED STATES DISTRICT COURT
                           DISTRICT OF MARYLAND




IN RE 2U, INC. SECURITIES CLASS                   Consolidated Case No. 8:19-cv-03455-
ACTION                                            TDC




   INDEX OF EXHIBITS TO MEMORANDUM IN SUPPORT OF DEFENDANTS’
                         MOTION TO DISMISS


 Exhibit     Description
  No.

    1        2017 Form 10-K (February 27, 2018)

    2        Q2 2019 Earnings Call Transcript (July 30, 2019)

    3        2018 Form 10-K (February 26, 2019)

    4        Q1 2018 Form 10-Q (May 3, 2018)

    5        Q2 2018 Earnings Call Transcript (August 2, 2018)

    6        Form 8-K Current Report (November 7, 2017)

    7        Q4 2018 Earnings Call Transcript (February 25, 2019)

    8        Q3 2018 Earnings Call Transcript (November 5, 2018)

    9        Q1 2019 Earnings Call Transcript (May 7, 2019)

   10        SEC Form 4 of Mr. Paucek (April 18, 2018)

   11        SEC Form 4 of Mr. Paucek (September 12, 2018)

   12        Form 8-K Current Report (May 3, 2018)

   13        Q4 2017 Earnings Call Transcript (February 26, 2018)
    Case 8:19-cv-03455-TDC Document 144-3 Filed 10/27/20 Page 2 of 2



Exhibit   Description
 No.

  14      Q1 2018 Earnings Call Transcript (May 3, 2018)

  15      Q1 2019 Earnings Call Slide Deck (May 7, 2019)

  16      Form 8-K Current Report (February 26, 2018)

  17      Form 8-K Current Report (August 2, 2018)

  18      Form 8-K Current Report (November 5, 2018)

  19      Form 8-K Current Report (February 25, 2019)

  20      Form 8-K Current Report (May 7, 2019)

  21      Q2 2018 Form 10-Q (August 2, 2018)

  22      Q3 2018 Form 10-Q (November 5, 2018)

  23      Q1 2019 Form 10-Q (May 7, 2019)
